Citation Nr: 0312258	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, postoperative herniated nucleus pulposus L4-L5.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The appellant served on active duty from December 1961 to 
February 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
claim for service connection for degenerative disc disease, 
post-operative nucleus pulposus L4-L5. The RO also denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU).

The Board previously denied service connection for a back 
disability in September 1995.  In April 2001 the Board 
reopened the claim for service connection for a back 
disability, finding that the veteran had submitted new and 
material evidence in connection with that issue.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its April 2001 
remand.  

The Board notes that, per review of a March 1999 letter from 
G.C.E., M.D., the appellant may have raised a claim for 
service connection for arthritis of the neck and shoulder. 
These issues are referred to the RO for appropriate action.  

The claim for entitlement to TDIU is addressed in the remand 
following this decision.




FINDINGS OF FACT

1.  During his military service, the veteran was treated for 
back complaints that were thought to be associated with back 
strain; the presence of a herniated nucleus pulposus was 
considered but could not be confirmed.  

2.  The veteran has degenerative disc disease, postoperative 
herniated nucleus pulposus L4-L5 that two of three physicians 
have associated with the veteran's military service.


CONCLUSION OF LAW

The veteran's degenerative disc disease, postoperative 
herniated nucleus pulposus L4-L5 may have been incurred in or 
aggravated by his military service, and service connection is 
therefore warranted.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).

The requirements of the VCAA have been met by the RO to the 
extent possible, and in view of the favorable decision below, 
there would be no possible benefit to remanding this case to 
the RO for its consideration of the requirements of the VCAA 
in the first instance.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The records reveal the report of medical examination at entry 
into active duty, dated in December 1961, shows that the 
spine was normal on clinical evaluation.  The veteran first 
complained of back complaints in 1962.  Clinical records 
dated in January 1962 show that the veteran complained of 
back pain that radiated down the right leg and numbness of 
the toes.  In February 1962, the veteran was hospitalized for 
evaluation of a possible herniated nucleus pulposus.  A 
clinical record cover sheet shows a diagnosis of "Observation 
Surgical (HNP No disease found).  LD [line of duty], Yes. 
condition improved."  The veteran's service medical records 
do not contain a discharge examination.  

A history, taken on admission to a private hospital in 
September 1970, shows that that veteran complained of back 
pain.  The veteran stated that he had lifted a heavy object 
at work and felt a sudden onset of pain in the back to the 
left of the spine and radiating into the hip.  The physical 
examination revealed a severe left paravertebral muscle 
spasm.  A herniated nucleus pulposus was identified by a 
myelogram in October 1970.  He underwent a hemilaminectomy, 
exploration L-4 interspace, decompression L-5, root removal 
HNP L-4, left.  

Diagnoses of degenerative joint disease of the lumbar spine 
at L4-5 with residual neuropathy and status postoperative 
excision, nucleus pulposus, L4-5 were reported following 
examination by VA in November 1973.  The report indicates the 
onset of pain 3 years previously without trauma.  Reports of 
X-rays in July 1979 and December 1980 show narrowing of disc 
space L4-5.

The veteran submitted three lay statements, dated in April 
1993, showing that the veteran was hospitalized during 
service in February 1962.  In a statement, dated in August 
1993, the veteran's former employer indicated that the 
veteran had had back problems and that he had surgery during 
the time that he worked for him from 1964 to 1977.  The 
veteran's wife, in a statement in August 1993, indicated that 
he had back problems since before their marriage in July 
1963, that he had continued back problems, and that records 
of several of his treating physicians are no longer 
available.  

A statement from R. C. Dickinson, M.D., dated in April 1993, 
indicates that he remembers the veteran, that he was seen at 
the clinic several times for several years, and that he was 
referred surgery.  Dr. Dickinson indicates that he retired 17 
years earlier and his records are all gone. 

A March 1999 statement from G.C.Evans, M.D. reflects the 
opinion that there is a link between the veteran's current 
back disability to events in service.  This opinion, which 
was based upon review of the veteran's military records is to 
the effect that current back disability is a "natural 
consequence" of his in-service injury (unloading mortar 
shells) and his "other training activities."  

The veteran underwent a VA examination in June 1999.  At that 
time, the examiner stated that he was unable to establish a 
relationship between the veteran's back condition and his 
military service.  The examiner noted that the gap between 
the time of the veteran's discharge and the time that he 
needed surgical intervention, mentioning that there was a 
lack of evidence of a persistence of symptoms and need for 
treatment from the time of discharge to the time of his 
surgery.  Finally, the examiner indicated that finding a 
definite nexus would be based on speculation.  

A May 2001 statement was received from N. C. Knight, Jr., 
M.D. of the Collom and Carney Clinic.  The physician stated 
that he reviewed the veteran's clinical record in addition to 
the veteran's contentions regarding the origin of his current 
back condition.  Based on this review, the examiner concluded 
that the etiology of the veteran's herniated nucleus pulposus 
was repeated trauma.  The main traumatic event was noted to 
be the lifting of ammunition cases at Fort Polk in 1962 that 
produced the initial episode of back pain, subsequent 
degeneration and tear of the annulus fibrosis, disc rupture, 
decompression laminectomy and subsequent progressive 
incapacity.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the evidence is in 
relative equipoise.  Some evidence, including two private 
medical opinions and available lay statements suggest an 
association between the veteran's low back disability and his 
military service.  On the other hand, the most recent VA 
examination contains opinion that is not supportive of a 
nexus between current disability and the veteran's military 
service due to the absence of documented evidence of 
continuity of symptoms.  Inasmuch as there is an approximate 
balance of positive and negative evidence, the benefit of the 
doubt doctrine is for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection is granted for degenerative disc disease, 
postoperative herniated nucleus pulposus L4-L5.  




REMAND

In view of the favorable determination set forth above, the 
Board finds that additional development is necessary prior to 
completion of its appellate review of the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  In view 
of the foregoing, the case is remanded for the following 
actions:

The RO should readjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

